DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                           Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Claims 1, 3, 5, 8, 19-20, 49-50, 52, 54, 61, 63, 65-68, 97-100 (renumbering as 1-20 respectively) are allowed.

Claims 1, 49, 97 are allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “determining, by a terminal device, at least two resource sets, wherein the at least two resource sets are different in a value range of a position of a starting symbol; determining, by the terminal device, a first resource from one of the at least two resource sets according to first control information transmitted by a network side, wherein the first control information comprises sequence number information of the first resource in the one of the at least two resource sets; and transmitting, by the terminal device, a first channel based on the first resource in the one of the at least two resource sets;
wherein each of the at least two resource sets corresponds to a respective one of Demodulation Reference Signal (DMRS) mapping types; and wherein the first channel is transmitted based on the DMRS mapping type corresponding to the resource set to which the first resource belongs.”

	Moreover, the Applicant’s arguments concerning the underlined claim elements are found to be persuasive.

.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123. The examiner can normally be reached 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.